                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

                                                 )
SWINTER GROUP, INC.,                             )
                                                 )
               Plaintiff,                        )   No. 4:17-CV-2759 RLW
                                                 )
       V.                                        )
                                                 )
SERVICE OF PROCESS AGENTS, INC.,                 )
                                                 )
               Defendant.                        )

                                MEMORANDUM AND ORDER

       This matter is before the court on Defendant Service of Process Agents, Inc.' s Motion to

Dismiss National Class Allegations for Lack of Personal Jurisdiction (ECF No. 35). This matter

is fully briefed and ready for disposition.

                                         BACKGROUND 1

       This is a putative class action under the Telephone Consumer Protection Act, 47 U.S.C.

§277 ("TCP A"), where Plaintiff Swinter Group, Inc. ("Swinter") seeks to certify a nationwide

class of persons who "were sent" certain faxes "by or on behalf of Defendants." (First Amended

Complaint ("F AC"), ECF No. 26, ifif34, 39). In the FAC, Swinter alleges that Defendant Service

of Process Agents ("SP A") was incorporated in Tennessee and maintains its principal place of

business in Virginia. (F AC, ifif2-3). Swinter further alleges SPA is not registered to do business


1
  In deciding a motion to dismiss under Rule 12(b)(2), a court assumes looks at the "facts in the
light most favorable to the nonrnoving party and resolve all factual conflicts in favor of that
party." Epps v. Stewart Info. Servs. Corp., 327 F.3d 642, 646-47 (8th Cir. 2003) (citing First
National Bank of Lewisville, Ark. v. First National Bank of Clinton, Kentucky, 258 F.3d 727, 729
(8th Cir. 2001).
with the Missouri Secretary of State. (F AC, iJiJ5, 9). At issue here, SPA asserts that the class

allegations should be dismissed for lack of personal jurisdiction under Fed. R. Civ. P. 12(b)(2)

under the reasoning of the Supreme Court's decision in Bristol-Myers Squibb Co. v. Superior

Court of California, San Francisco Cty., _U.S._, 137 S. Ct. 1773, 1775, 198 L. Ed. 2d 395

(2017) (hereinafter "BMS''). 2



2
  The Court in Knotts v. Nissan N Am., Inc., No. 17-CV05049 (SRN/SER), 2018 WL 4922360,
at *11-12 (D. Minn. Oct. 10, 2018) provided a good summary of the BMS decision:

       BMS was a consolidated products liability action filed in California state court.
       The defendant company was incorporated in Delaware and headquartered in New
       York. Id. at 1777-78. The plaintiffs consisted of 86 California residents and 592
       residents of 33 other states. Id. at 1778. The nonresident plaintiffs did not allege
       that their injuries were related to the defendant's conduct in California. Id. The
       California Supreme Court decided that specific personal jurisdiction was proper
       based on California's unique "sliding scale" approach under which a greater
       degree of contacts with the state compensates for a lesser degree of relation
       between those contacts and the allegedly illegal conduct. Id.

       The United States Supreme Court reversed the California court, overruling their
       "sliding scale" approach and reaffirming that "[i]n order for a state court to
       exercise specific jurisdiction, 'the suit' must 'aris[ e] out of or relat[ e] to the
       defendant's contacts with the forum.' " Id. at 1780 (emphasis in original)
       (quoting Daimler AG v. Bauman, 571 U.S. 117, 134 S.Ct. 746, 754, 187 L.Ed.2d
       624 (2014) ). The Court emphasized thatjoinder with a party who can bring a
       valid claim is not sufficient for a showing of jurisdiction.

       "[A] defendant's relationship with a ... third party, standing alone, is an
       insufficient basis for jurisdiction." This remains true even when third parties
       (here, the plaintiffs who reside in California) can bring claims similar to those
       brought by the nonresidents .... What is needed-and what is missing here- is a
       connection between the forum and the specific claims at issue.
       Id. at 1781 (quoting Walden v. Fiore, 571 U.S. 277, 286, 134 S.Ct. 1115, 188
       L.Ed.2d 12 (2014)).

       The Court concluded by noting that "since our decision concerns the due process
       limits on the exercise of specific jurisdiction by a State, we leave open the
       question whether the Fifth Amendment imposes the same restrictions on the
       exercise of personal jurisdiction by a federal court." Id. at 1783-84. Importantly,
       the Court did not clarify whether the logic of BMS applies
       to class actions. See id. at 1789 n.4 (Sotomayor, J., dissenting) ("The Court today


                                               -2-
                                         DISCUSSION

                        I.      Standard of Review

       To defeat a motion to dismiss for lack of personal jurisdiction, the nonmoving party need

only make a prima facie showing of jurisdiction. Falkirk Min. Co. v. Japan Steel Works,

Ltd., 906 F.2d 369, 373 (8th Cir.1990); Watlow Elec. Mfg. v. Patch Rubber Co., 838 F.2d 999,

1000 (8th Cir.1988). The party seeking to establish the court's in personam jurisdiction carries

the burden of proof, and the burden does not shift to the party challenging jurisdiction. Gould v.

P.T Krakatau Steel, 957 F.2d 573, 575 (8th Cir.1992); Newhard, Cook & Co. v. Inspired Life

Centers, Inc., 895 F .2d 1226, 1228 (8th Cir.1990).

                        II.     Discussion

       SP A argues, applying BMS, that this Court lacks specific jurisdiction over SP A as to

putative non-Missouri class members' claims. No Court of Appeals has engaged the question of

whether BMS requires a finding of specific personal jurisdiction with respect to unnamed

members of a putative class action suit. 5 Knotts, 2018 WL 4922360, at * 13. SPA asserts that the

putative non-Missouri class members were not injured in Missouri and plaintiff cannot assert a

claim against a non-resident defendant in a state with no connection to their claims. (ECF No.

36 at 6). In support of this position, SPA cites primarily to mass tort, not class action claims

from this district. See ECF No. 36 at 6 (citing Jordan v. Bayer Corp., 2017 WL 3006993, at *4

(E.D. Mo. 2017); Johnson v. Bayer Corp., 2018 WL 999972, at *4 (E.D. Mo. 2018); Jinright v.

Johnson & Johnson, Inc., 2017 WL 3731317, *4 (E.D. Mo. 2017); Siegfried v. Boehringer




       does not confront the question whether its opinion here would also apply to
                  . .. .. ") .
       a c1ass action




                                               -3-
lngelheim Pharm, Inc., 2017 WL 2778107, at *5 (E.D. Mo. 2017). SPA does not cite to any

district courts in this circuit that have found BMS applies to class actions.

        The Court applies the reasoning of at least one other district court from the Eighth Circuit

(and from various other districts), refusing to extend the holding of BMS to the class action

context.3 The Court agrees that a class action fundamentally differs from a mass tort action,

particularly based upon the procedural safeguards present in class actions under Fed. R. Civ. P.

23. "[I]n a mass tort action, each plaintiff is a real party in interest to the complaints; by contrast,

in a putative class action, 'one or more plaintiffs seek to represent the rest of the similarly

situated plaintiffs, and the 'named plaintiffs' are the only plaintiffs actually named in the

complaint."' Molock v. Whole Foods Mkt., Inc., 297 F.Supp.3d 114, 126 (D.D.C. 2018)

(quoting Fitzhenry-Russell v. Dr. Pepper Snapple Grp., Inc., No. 17-CV-00564 NC, 2017 WL

4224723, at *5 (N.D. Cal. Sept. 22, 2017). Here, there is but one "suit": the present action

between the Swinter Group and SPA. Knotts, 2018 WL 4922360, at *15. "While Plaintiff may

end up representing other class members, this is different than a mass action where independent

suits with independent parties in interest are joined for trial." Morgan v. US. Xpress, Inc., No.

3:17-CV-00085, 2018 WL 3580775, at *5 (W.D. Va. July 25, 2018). Unlike a mass tort, Rule 23

provides procedural due process safeguards for class actions: numerosity, commonality,

typicality, adequacy of representation, predominance and superiority.           "Rule 23's procedural

safeguards ensure that the defendant will be 'presented with a unitary, coherent claim to which it

need respond only with a unitary, coherent defense."' Knotts, 2018 WL 4922360, at *15 (quoting



3
  In fact, many of the district courts applying BMS to class actions arise out of the Northern
District of Illinois, where subsequent judges have decided to follow an early decision in that
district that accepted this argument. Morgan v. US. Xpress, Inc., No. 3:17-CV-00085, 2018 WL
3580775, at *6, n.6 (W.D. Va. July 25, 2018).



                                                 -4-
Sanchez v. Launch Tech. Worlforce Sols., LLC, 297 F.Supp.3d 1360, 1366 (N.D. Ga. 2018)).

"Given these safeguards, due process concerns for the defendant in the class action context are

far less compelling than in a mass tort such as BMS, where each joined plaintiff may make

different claims requiring different responses." Knotts, 2018 WL 4922360, at *15; see

also Morgan v. US Xpress, Inc., No. 3:17-CV-00085, 2018 WL 3580775, at *5 (W.D. Va. July

25, 2018) ("Due process concerns raised by that aggregation of claims are lessened in the class

action context."). Because SPA must already come to this forum to litigate the claims ofthe

Swinter, the Court finds there is little hardship, as a jurisdictional matter, for it to also litigate the

nationwide class claims. Therefore, it promotes efficiency and expediency to litigate all claims at

once rather than to separate the nationwide class. See Sanchez v. Launch Tech. Worlforce Sols.,

LLC, 297 F. Supp. 3d 1360, 1366 (N.D. Ga. 2018) ("Because of the unitary nature of that class

claim, the Court perceives no unfairness in haling the defendant into court to answer to it in a

forum that has specific jurisdiction over the defendant based on the representative's claim.").

        Finally, in denying this motion, the Court notes that Congress created class actions to

help "overcome the problem that small recoveries do not provide the incentive for any individual

to bring a solo action prosecuting his or her rights." Amchem Products, Inc. v. Windsor, 521 U.S.

591, 617 (1997) (internal quotation marks omitted). "The Court is reluctant to believe that the

Supreme Court's 'straightforward application ... of settled principles of personal jurisdiction'

in [BMS] requires a substantial limiting of that valuable tool." Morgan, 2018 WL 3580775, at *6.

Accordingly, the Court follows the better reasoned decisions declining to extend BMS to class

actions and denies Defendant's motion to dismiss.




                                                  -5-
       Accordingly,

       IT IS HEREBY ORDERED that Defendant Service of Process Agents, Inc.'s Motion to

Dismiss National Class Allegations for Lack of Personal Jurisdiction (ECF No. 35) is DENIED.




Dated this 18th day of January, 2019.



                                              ~L/qflo
                                            ~NNIE       L. WHITE
                                              UNITED STATES DISTRICT JUDGE




                                            -6-
